Citation Nr: 0928702	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-23 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at Morton Plant North Bay Hospital 
on June 12, 2007.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1943 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 decision 
of the Tampa, Florida VA Medical Center (VAMC) of the 
Department of Veterans Affairs (VA).
 

FINDINGS OF FACT

1.  The Veteran was awarded a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) in 2001.  

2.  The VA Telephone Triage Nurse's advice to the Veteran to 
request emergency medical transportation to the nearest 
hospital emergency department establishes that an attempt to 
use the available VA outpatient treatment facility was not 
feasible, and that the situation was an emergency.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Morton Plant North Bay Hospital 
on June 12, 2007, have been met.  38 U.S.C.A. § 1728 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 17.120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to reimbursement for 
unauthorized private medical expenses incurred June 12, 2007, 
at the Morton Plant North Bay Hospital, when he sought 
emergency department treatment.

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) imposes a duty on VA to 
notify and assist claimants in substantiating a claim for VA 
benefits when a complete or substantially complete 
application for benefits is received.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Given the fully favorable outcome set forth below, no further 
discussion of the actions undertaken by VA to meet these 
duties is required, since no conceivable prejudice to the 
Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 

Facts and analysis

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997).

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:  (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service- connected disability, or 
(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i); and 

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

A Veteran must satisfy each of these enumerated criteria in 
order to establish entitlement to reimbursement or payment of 
not pre-authorized, private (non-VA) medical expenses.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); Cotton v. Brown, 
7 Vet. App. 325, 327 (1995) (holding that all three statutory 
requirements must be met before reimbursement may be 
authorized).  

In this case, the Veteran, who is 83, had apparently been 
recently hospitalized for a bowel obstruction, and had 
returned home following rehabilitation only a few days prior 
to June 12, 2007.  The Veteran was receiving home health care 
services.  VA records establish that the Home Health Aide who 
was assigned to care for the Veteran on June 12, 2007, noted 
that the Veteran's blood pressure was elevated and his pulse 
rate was low.  At 9:44 a.m., the Home Health Aide contacted 
VA's Telephone Triage service for the Veteran, who is legally 
blind.  After being told that the Veteran's blood pressure 
was 196/106 and that his pulse rate was varying from 46 to 60 
beats per minute, the nurse advised the Veteran and his wife 
that he should call 911 and request transport to the nearest 
emergency room.  

The Veteran was transported by emergency services to Morton 
Plant North Bay Hospital.  The Veteran was treated in the 
emergency department and released back to home in the 
afternoon after receiving extensive evaluation including 
electrocardiogram (EKG) and computed tomography (CT) 
examination of the abdomen and pelvis.  The emergency 
department concluded that the Veteran did not have a 
recurrent bowel obstruction and that his constipation could 
be managed at home.  

The VA medical reviewer how provided August 2007 opinion 
concluded that the circumstances did not constitute an 
emergency and that a VA facility was available.  

The Board has considered each of the criteria for 
reimbursement under 38 U.S.C.A. § 1728.  The Veteran's claim 
must be considered under 38 U.S.C.A. § 1728, as he has been 
granted service connection for several disabilities, 
including: posttraumatic stress disorder; shrapnel wounds, 
muscles groups I, III, and IV, with traumatic arthritis; 
pleural cavity injury: status postoperative hemorrhoidectomy 
with mild stricture; and, otitis media.  A combined 90 
percent evaluation was in effect for the Veteran's service-
connected disabilities at the time of the June 2007 private 
medical treatment at issue.  The Veteran was awarded TDIU by 
a rating decision issued in August 2001.  There is no 
notation that the award of TDIU was or was not permanent, but 
no further re-evaluation of that award has been conducted or 
required, so the award is assumed to be for disability 
permanent and total.  Because the Veteran is in receipt of 
total (100 percent) compensation benefits, he is eligible for 
reimbursement of unauthorized medical expenses, if the other 
statutory criteria are met.  38 U.S.C.A. § 1728(a)(2)(C).  
The Board notes that the Veteran's claim cannot be considered 
under 38 U.S.C.A. § 1725, because eligibility for payment or 
reimbursement of emergency services under that provision is 
limited to Veterans who are not eligible for reimbursement 
under 38 U.S.C.A. § 1728.  Fritz v. Nicholson, 20 Vet. App. 
507, 509 (2006).

Reimbursement for unauthorized private medical expenses is 
not available under 38 U.S.C.A. § 1728 unless a VA facility 
is not feasibly available and an attempt to use VA facilities 
beforehand would not have been practical.  The Board finds 
that, as the Veteran was advised that he should not come to 
the VA outpatient clinical, but was advised to call 911 
instead, the VA facility should be considered "not feasibly 
available."  In this regard, the Board notes that the VA 
outpatient clinic is reasonably close to the Veteran's home, 
but the closest VA emergency department, the Tampa VAMC, is 
considerably further away.  

As noted, the Veteran called the appropriate VA facility 
during hours the VA facility was open, and there is no 
evidence that the Veteran could not have arranged 
transportation to the VA facility if advised that treatment 
at that facility, where his assigned primary care provider 
was located, was appropriate.  However, the Veteran was 
instructed that he should not come to the VA outpatient 
facility.  The Board finds that the instructions of the 
Telephone Triage Nurse to the Veteran, the Veteran's wife, 
and the Home Health Aide who was caring for the Veteran on 
June 12, 2007 establishes that an appropriate VA facility was 
not feasibly available and that an attempt to use the 
available VA outpatient treatment facility beforehand, that 
is, before the Veteran's symptoms escalated, was not 
possible.

The VA medical reviewer who provided the August 2007 opinion 
determined that the disorder diagnosed by the ER when the 
Veteran sought care was constipation, and that such a 
diagnosis, which had been present for a few days, did not 
constitute an emergency.  The medical reviewer, however, did 
not discuss the Veteran's hospitalization and treatment for 
acute bowel obstruction immediately preceding the June 12, 
2007 emergency care.  The reviewer did not discuss the 
Veteran's history of service-connected hemorrhoidectomy with 
stricture, and did not opine as to the likelihood that the 
Veteran's constipation could be considered service-connected.  
The reviewer did not discuss the Veteran's abnormalities of 
vital signs noted prior to his transport to the emergency 
department.  The Board finds that the August 2007 medical 
opinion that the Veteran's June 12, 2007 was not an emergency 
is less persuasive than the June 2007 provider opinion that 
the Veteran should request emergency transport to the nearest 
emergency facility.

The provisions of 38 U.S.C.A. § 1728 do not include a 
specific definition of an emergency other than to state that 
there must be a "medical emergency of such nature that delay 
would have been hazardous to life or health."  The 
implementing regulation, 38 C.F.R. § 17.120, does not further 
define a "medical emergency."  In contrast, 38 U.S.C.A. 
§ 1725 specifies that a medical emergency is present if " a 
prudent layperson" would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  It is clear, however, that a 
prudent layperson would have considered the circumstances of 
June 12, 2007 and emergency, since the Home Health Aide and 
the VA Telephone Triage Nurse advised him that there was an 
emergency.  

The Board notes that the Court of Appeals for Veterans Claims 
has defined a medical "emergency" as "a 'sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  See Hennessey v. Brown, 7 Vet. App. 143, 
147 (1994), (quoting Webster's New World Dictionary 444 (3d 
ed., 1988); accord Merriam Webster's New Collegiate 
Dictionary 407 (11th ed., 2003) (defining "emergency" as "an 
unforeseen combination of circumstances or the resulting 
state that calls for immediate action . . . . an urgent need 
for assistance of relief").  Under this definition of an 
emergency, as compared to the definition provided by the 
medical reviewer, the Veteran's June 12, 2007 circumstances 
were an emergency, even though the emergency care ruled out 
any immediate threat to the Veteran's life or health.  

With the findings that the Veteran is eligible for 
reimbursement under 38 U.S.C.A. § 1728, and that VA 
facilities were not feasibly available and an attempt to use 
VA facilities beforehand was not reasonable or practical, and 
that there was an emergency, each of the three requirements 
for payment for the Veteran's unauthorized private care on 
June 12, 2007 is met.  Zimick, supra.  Payment or 
reimbursement is warranted.  


ORDER

The appeal for payment of or reimbursement for unauthorized 
medical expenses incurred at Morton Plant North Bay Hospital 
on June 12, 2007, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


